EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Holman on 4/26/22.
The application has been amended as follows: 
Replace the title with “Method for Monitoring Collision Welding of a Component”.
In claim 1, line 1, replace “the process for a welded seam formed in the component by collision welding” with “collision welding of a component formed by a welded seam,”.
In claim 1, line 13, delete “which is determined by the analysis unit”.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the method recited in claim 1 in particular; including the steps of detecting a light flash between the first joining partner and the second joining partner during the collision welding by an optical capture unit which measures captures in a time-resolved manner, determining with the analysis unit at least one of an actual value of a beginning of the light flash, a duration of the light flash, an intensity of the light flash, or an intensity distribution over time of the light flash which is determined by the analysis unit, and comparing with the analysis unit the at least one actual value to a respective target value of the beginning of the light flash, the duration of the light flash, the intensity of the light flash, or the intensity distribution over time of the light flash by the analysis unit, wherein the welded seam in the component is only classified as qualitatively adequate if a maximum deviation of the actual value from the respective target value is maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS J GAMINO/Examiner, Art Unit 1735         

/ERIN B SAAD/Primary Examiner, Art Unit 1735